Citation Nr: 1511914	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-09 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has submitted to reopen a claim of entitlement to service connection for a gastroesophageal condition and if so, whether service connection is warranted.  

2.  Whether new and material evidence has submitted to reopen a claim of entitlement to service connection for a right shoulder condition and if so, whether service connection is warranted.  

3.  Whether new and material evidence has submitted to reopen a claim of entitlement to service connection for a low back condition and if so, whether service connection is warranted.  

4.  Entitlement to an initial compensable rating for the service-connected right knee patellar femoral syndrome and chronic sprain ("right knee disability").

5.  Entitlement to an initial compensable rating for the service-connected left knee patellar femoral syndrome ("left knee disability").


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to May 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The RO previously denied service connection for gastroesophageal, right shoulder, and low back conditions.  See May 2007 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

The de novo  claims of service connection for gastroesophageal, right shoulder, and low back conditions, as well as the claims for increase, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2007 rating decision denied service connection for gastroesophageal, right shoulder, and low back conditions; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the May 2007 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for gastroesophageal, right shoulder, and low back conditions.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claims for service connection for  gastroesophageal, right shoulder, and low back conditions.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claims of service connection for gastroesophageal, right shoulder, and low back conditions.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 



II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of service connection for gastroesophageal, right shoulder, and low back conditions.  The claims were originally denied in a May 2007 rating decision.  The claims were denied on the grounds that there was no evidence of the claimed disabilities in service or currently.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since May 2007, new evidence has been added to the claims file that is material to the Veteran's claims.  Notably, the Veteran has since contended that his gastroesophageal condition is caused and/or aggravated by his posttraumatic stress disorder (PTSD).  Service connection is currently in effect for PTSD.  See May 2011 rating decision.  During the January 2013 VA examination, the Veteran reported symptoms of pyrosis, reflux, and sleep interruption caused by reflux.  With regard to the claims for right shoulder and low back conditions the Veteran alleges they are the result of driving cramped armored personnel carriers during service and equipment falling on him during such rides.  Service personnel records confirm he was a driver, as well as combat arms Calvary Scout.  He served in Southwest Asia service from December 1990 to October 1991.  As there was no evidence of any current gastroesophageal symptoms at the time of the May 2007 denial, it is new.  
The Veteran's statements as to the origin of his right shoulder and back conditions, along with service personnel records, contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disabilities and thus, it is also new.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims of service connection for gastroesophageal, right shoulder, and low back conditions.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claims of service connection for gastroesophageal, right shoulder, and low back conditions are reopened; the appeals to this extent are allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for gastroesophageal, right shoulder, and low back conditions, as well as the claims for increased ratings for his service connected bilateral knee disabilities. 

The record compiled for appellate review is incomplete.  The Veteran has sought VA medical treatment.  The statement of the case and supplemental statement of the case indicate that records from the West Palm Beach and Miami VA Medical Centers dated from July 2009 to April 2013 were reviwed and made available in the electronic claims folder; however, a review of both virtual databases (Virtual VA and Veterans Benefits Management System) shows only a couple records dated between January 2013 and April 2013 have been uploaded.  Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The Veteran claims his low back and right shoulder conditions are the result of driving cramped armored personnel carriers during service and equipment falling on him during such rides.  Service personnel records confirm the was a driver, as well as a combat arms Calvary Scout.  The Veteran has not been afforded a VA examination in connection with these claims.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

In light of the missing records, and as it is essential that each disability be viewed in relation to its history, the Veteran should be afforded a new examination in connection with his gastroesophageal and knee claims.  The Board additionally notes the last VA examination with regard to the bilateral knees (and gastroesophageal condition) was dated in January 2013, over two years ago.  The Veteran indicated in his April 2013 substantive appeal that his knees have continued to cause him pain and he needs over the counter pain medication to make it through the week.  It is not clear from current record whether or not the Veteran's service-connected bilateral knee disability has increased in severity, and further examination is needed to address that question.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions from the date of the Veteran's discharge to the present and to include those from the Miami and West Palm Beach VA Medical Centers dated from July 2009 to April 2013.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Gastroesophageal Condition 

The examiner should list all gastroesophageal conditions.  Then the examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed gastroesophageal condition is related to complaints of abdominal pain and diarrhea during the Veteran's active military service and/or proximately due to, the result of, or aggravated by the Veteran's PTSD?  The examiner must explain the rationale for all opinions.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

Right Shoulder and Low Back Condition

The examiner should list all right shoulder and back conditions.  Then the examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right shoulder and back conditions are related to the Veteran's active military service?  The examiner must address the Veteran's statements that his conditions are the result of  driving cramped armored personnel carriers during service and equipment falling on him during such rides.  The examiner should be notified that service personnel records confirm he was a driver.  The examiner must explain the rationale for all opinions.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

Bilateral Knees

Examination findings pertinent to the knees should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected bilateral knee disability alone (not including the effects of any non-service connected disabilities).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


